Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Special Definitions in the Specification
Examiner notes definitions in the specification of terms used in the claims. Referring to the Pre-Grant Publication of the instant application, these include, but aren’t limited to, “interacting the probe” (¶8), “illuminating” (¶9), “signal indicative of” (¶11) and Claim 16, “modulating” (¶14).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a “thin surface layer” but the specification gives no definition of what thin means. The specification says that “very thin” can be construed as “less than a few hundred nanometers” ([4]).
Claims 12 and 14 depend on themselves. Examiner will read as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dazzi (20080283755).
Regarding Claim 1, method of obtaining a signal indicative of an infrared absorption spectrum of a thin surface layer of a sample with a probe of a scanning probe microscope, comprising the steps of: 

 b. Illuminating the surface layer with a beam of infrared radiation (“sample may absorb some of the energy” [8], [42] and claim 1 “illuminating the sample surface with a pulsed variable wavelength IR source”); 
c. Measuring a probe response comprising at least one of a resonance frequency shift and a phase shift of a resonance of the probe (“frequency characteristics of the contact resonance vary with the amount of absorption” [8]) in response to infrared radiation absorbed by the surface layer (collecting deflection data due to resonant oscillation in response to absorption [36], the difference in deflection will be due to resonance frequency shifting); 
d. Measuring the probe response at a plurality of wavelengths of the infrared radiation (“repeating the above process at varying wavelengths” [8] and in the description of the invention “the IR source … is an FEL… one of the only IR sources that can be continuously tuned across wavelength, as is necessary to generate a spectrum” [42]); 
e. Constructing a signal indicative of infrared absorption of the surface layer (spectra created, e.g. [39]). 
Regarding Claim 14, Dazzi teaches the method of claim 14 wherein measuring probe response as a function of IR beam power is used to infer a relationship between probe response and sample temperature rise (changing absorption rates affect probes movement, which is being measured – that’s the creation of the spectra at a point, e.g. [42]). 
Regarding Claim 16, Dazzi teaches the method of claim 1 wherein the measuring probe response step comprises modulating an intensity of the beam of infrared radiation to induce an oscillatory response of the probe at or near a resonance of the probe ([41]). 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Dazzi (20080283755) and Prater (20150034826).
Regarding Claim 17, Dazzi teaches a scanning probe microscope (SPM) for measuring an infrared absorption spectrum of a sample with a probe, the SPM comprising: an drive to drive the probe to interact with a surface layer of the sample ([35]-[36]); an infrared radiation 
Dazzi fails to teach the driver is an oscillation driver, or that a controller is used to constructs a signal indicative of infrared absorption of the surface layer.
Prater teaches a driver for the probe which is an oscillation driver ([38]) and a controller to construct a signal indicative of IR absorption of a surface layer (Claim 21, part d).
Modification would have entailed using a similar driver and controller in the apparatus of Dazzi. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made since the use of a driver would have allowed the operator more flexibility in moving the probe to interact with the sample and the controller would have allowed a computer system to have calculated the signal in a quick and accurate manner. 
 
Claims 2-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Xu et al. (“Pushing the Sample-Size Limit of Infrared Vibrational Nanospectroscopy: From Monolayer toward Single Molecule Sensitivity” Xiaoji G. Xu, Mathias Rang, Ian M. Craig, and Markus B. Raschke, June 18, 2012, The Journal of Physical Chemistry Letters 2012 3 (13), 1836-1841 DOI: 10.1021/jz300463d).
	Regarding Claims 2-5 and 19, Dazzi teaches the method of claim 1/Dazzi and Belkin teach claim 17, but fails to teach explicitly wherein the surface layer is disposed on a substrate that also absorbs IR radiation over the plurality of wavelengths, wherein the substrate is at least 800.times. thicker than the surface layer. 

	Modification would have entailed having a similar sample used in the apparatus of Dazzi. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so because it would have been a good way to test out the accuracy of the method against a sample that is known in the art, has a known method of manufacture and has known properties, as demonstrated by the Xu article. 
Regarding Claim 6 and 20, Dazzi and Xu teach the method of claim 2/Dazzi and Belkin teach claim 17. They fail to explicitily teach wherein the signal indicative of the IR absorption of the surface layer is at least 5.times. stronger than residual absorption bands from the substrate. However, the modification of the surface and substrate materials to be materials resulting in an absorption band signal difference of at least 5x stronger (i.e. the surface absorbs the IR much more than the substrate material) would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding Claim 7, Dazzi and Xu teach the method of claim 2 wherein residual absorption peaks from the substrate that appear in the signal indicative of the IR absorption of the surface layer are at least 8.times. smaller than absorption peaks measured on bare substrate without the surface layer (Dazzi teaches wherein the “increasing sample thickness the induced resonance will be on top of a slower expansion of the sample surface” and therefore a “peak and valley measurement” changes due to thicker samples [40], with the difference in thicknesses of the sample of Xu, the absorption peaks on the thin sample would be significantly smaller than that of the thicker gold substrate). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Sadhegian (20180306837)
Regarding Claim 9, Dazzi teaches the method of claim 1, but fails to explicitly teach wherein the measuring probe response step comprises oscillating the probe at or near a resonance of the probe with a piezoelectric actuator. Sadhegian teaches wherein a SPM is oscillating the probe at or near a resonance of the probe with a piezoelectric actuator ([4]).
Modification would have entailed using a piezoelectric actuator to move the probe of Dazzi. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done because piezoelectric actuators are known in the art components for use in SPMs and it would have entailed the simple substitution of one known element for another (the unspecified actuator of Dazzi) to achieve the predictable result of being able to move the probe.
Regarding Claim 10, Dazzi teaches the method of claim 1. Dazzi fails to teach but Sadeghian teaches wherein the measuring probe response step comprises modulating the probe at or near a resonance of the probe with an actuator comprising at least one of: an electrostatic drive, a magnetic drive, an acoustic drive, an ultrasonic drive, a photothermal drive, a bimetallic drive, and joule heating thermal drive (“photothermal actuator, elecotrstatic, etc. may drive the cantiliever” [39]). 
Modification would have entailed using a photothermal or electrostatic driver to modulate the probe of Dazzi. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done because these types of drivers are known in the art components for use in SPMs and it would have entailed the simple substitution of one known element for another (the unspecified actuator of Dazzi) to achieve the predictable result of being able to modulate the probe.

Claims 11-14 and are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Batruni (20080270082).
Regarding Claim 11, Dazzi teaches the method of claim 1, but fails to explicitly teach it further comprising the step of linearizing the signal indicative of infrared absorption of the surface layer. 
Batruni teaches wherein a signal is linearized ([27]). 
Batruni teaches that signal processing problems often suffer from non-linearity and that causes distortion in the output ([3]), and applies linearization to signals of regardless of specific technical field of the sensor ([72-73]). 
Modification would have entailed using the method of Batruni on the signals of Dazzi in order to linearize the signal indicative of IR absorption of the surface layer. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so, because Batruni states that nonlinearities can cause distortion in a signal processing system, and that his method can correct that via linearization without the need to retrain the device, which creates accurate output and more easily compensates for system nonlinearity ([3]).
Regarding Claim 12, Dazzi and Batruni teach the method of claim 11, further wherein the linearizing step comprises compensating for at least one of: nonlinear dependence of sample elasticity with temperature, nonlinear dependence of probe resonant frequency with sample elasticity, and nonlinear dependence of probe oscillation phase with resonance frequency shift (Batruni, at [29] states that this is an adaptive self-linearization module to “correct nonlinearities in other systems where in an input signal is distorted by non-linearity introduced by device components or transmission media” and it would have been obvious to have used this linearization to have compensated for the nonlinearities in the other components – e.g. the sample elasticity, the probe resonant frequency or probe oscillation phase). 
Regarding Claim 13, Dazzi and Batruni teach the method of claim 12 wherein the linearizing step comprises measuring a probe response as a function of power of the beam of 
Regarding Claim 15, Dazzi and Batruni teach the method of claim 13 comprising the step of scaling the probe response at a plurality of wavelengths by the linearization function (would have been an obvious modification to have scaled the response by the linearization function, in order to have a determinable IR beam to create the spectra with). 

Allowable Subject Matter
Claims 8 and 18 are rejected to as being dependent on a rejected claim, but would be allowed if rewritten to incorporate all the limitations of the claim from which they depend.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 8 and 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the probe is oscillated at a frequency wherein there is a substantially maximum slope of probe oscillation phase with resonance frequency shift”; recited together in combination with the totality of particular features/limitations recited therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881